Citation Nr: 0946671	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 
1970 to January 24, 1973.  He also had a period of active 
duty service from January 25, 1973, to June 1975, for which 
he was given an "other than honorable" discharge.  Benefits 
are not payable for diseases or injuries arising from the 
second period.  38 C.F.R. § 3.12 (2009).

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law 
Judge during an August 2009 hearing.  A transcript of that 
hearing is in the record.


FINDING OF FACT

A disability of the cervical spine was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence of record to be related to honorable active 
service.


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in a March 
2006 letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was provided an 
opportunity to set forth his contentions during the August 
2009 hearing before the undersigned Veterans Law Judge.  VA 
has obtained the Veteran's available VA treatment records.  
The RO has obtained the Veteran's non-clinical service 
treatment records.  A June 2007 VA memorandum notes that all 
efforts to obtain relevant clinical records from Offutt Air 
Force Base, dated in 1971, and Letterman General Hospital at 
the Presidio, dated from 1971 to 1973, had been exhausted.  
Further efforts were futile and the records were not 
available.    

The Board acknowledges that the Veteran has not had a VA 
examination specifically for this claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes an examination is not needed for this 
claim because, as will be discussed more thoroughly below, 
there is no evidence of any neck injury during the Veteran's 
honorable service other than the Veteran's own statements.  
The Veteran's service treatment records are negative for such 
an injury.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").    The post-service medical records include 
no evidence of a cervical spine condition for many years 
after service and no evidence or medical opinion indicating 
that his current cervical spine condition might be associated 
with an established event, injury, or disease in service.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Turning to the merits of the claim, a veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that he incurred a neck injury in 1971 
while riding in the back of a jeep over rough terrain in 
Korea.  He reports that he bounced around severely and hit 
his neck on the edge of his seat.  He has indicated that he 
was on his way home to his father's funeral and was told he 
would lose his space on the airlift if he went on sick leave.  
He reported that he later cut his leave short because of back 
pain and reported to Fort Lewis for overseas transit.  He 
avers that he went on sick call there and was told he should 
just learn to live with it and let his unit take care of him 
once he returned.  The Veteran asserts that at his unit, he 
was told there was nothing that could be done for that type 
of injury in-country and that he should learn to live with it 
and deal with it back in the States.  He reportedly received 
Valium for pain from a sick call shack.  The Veteran states 
that after returning to the States, he sought treatment at 
Letterman General Hospital in the Presidio, San Francisco.  
He reportedly had X-rays and a consult and was told he should 
consider living with it.  The Veteran states that the 
hospital was supposed to review his case some more and get 
back to him but never did.  These events reportedly occurred 
between November 1971 and January 1972.  

The Veteran stated that he had experienced neck pain ever 
since the 1971 neck injury.  He denied any post-service 
injury to the neck.  He contends that he brought up the neck 
pain at times to doctors but nothing was ever done.  He 
reports that, in 2004, the pain was worse so he sought 
treatment.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a disability of 
the cervical spine.  The service treatment records provide no 
evidence of the claimed neck injury, and there is no post-
service medical evidence linking post-service complaints or 
findings to his period of honorable service.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to a neck 
injury.  These include records from Letterman General 
Hospital.  Medical examinations conducted in January 1974 and 
April 1975 provide that the Veteran's spine was normal on 
clinical evaluation and are negative for any defects or 
diagnoses.  The April 1975 report specifically observes that 
the Veteran had "no complaints."  

Because the claimed condition was not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  

The claims file includes voluminous VA medical records 
concerning the treatment of other conditions.  These records 
incidentally show that the Veteran had normal range of motion 
of the neck in 1978.  A 1982 record notes a diagnosis of 
possible recurrent cervical and lumbosacral strain.  He 
complained of a history of a stiff neck, and mentioned a 
chiropractor, in 1983.  Also in 1983, his neck was noted to 
be supple and without stiffness.  In 1989, he reported a 
motor vehicle accident in which he had a neck injury which 
required that he wear a collar for a month.  In 1991, his 
neck was noted to be without pain except for his lymph nodes.  
It was supple and had full range of motion.  

More recent VA treatment records show that in December 2004 
the Veteran sought treatment for neck pain that had started 
insidiously the prior spring.  A few weeks earlier, his neck 
pain had increased after he had hit his head on the roof of a 
vehicle getting in and out of it.  He mentioned a 1971 
accident in a jeep which went into a ditch.  The impression 
was chronic cervical pain secondary to cervical facet 
arthropathy, with no obvious neurological involvement or 
entrapment.  In December 2005, the Veteran complained of neck 
pain that was worse than normal and said he had not noticed 
much difference since treatment had started.  He was assessed 
with subluxation of the cervical, thoracic, lumbar and pelvic 
regions.  There was myofascitis of the cervical paraspinal 
muscles and suboccipital muscles.  Treatment records dated in 
2006 show continued neck pain.  

The Board finds that the post-service VA treatment records do 
not support his claim.  They are negative for complaints, 
symptoms, findings or diagnoses for many years since 
honorable service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Further, the post-service VA treatment records simply provide 
no evidence linking the Veteran's post-service cervical spine 
findings and complaints to his service.  In fact, the record 
contains no medical evidence whatsoever linking the Veteran's 
current symptoms and findings to his period of honorable 
service or any neck injury during that time.

The Veteran's own contentions do not constitute medical 
evidence in support of his claim.  The Veteran himself is not 
competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his cervical spine 
findings and symptoms are due to a neck injury during active 
duty.

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to 
observe continuity of the claimed neck symptoms since 
service, his opinions are outweighed by the lack of pertinent 
findings in his service medical records (particularly in the 
1973 and 1975 examination reports) and the lack of probative 
medical opinions or evidence in support of his claim.  Simply 
stated, the Board finds that the service medical records 
(indicating no neck injury or symptoms during service) and 
post-service medical records (including no medical opinions 
or evidence linking the condition to service) outweigh the 
Veteran's contentions.

The Board also finds it significant that the Veteran never 
informed post-service medical care providers of the 1971 neck 
injury until shortly before he submitted a claim for VA 
benefits.  Further, in 1989, he informed medical care 
providers of a motor vehicle accident that appears to be 
different than the claimed 1971 neck injury.  The Board 
observes that this appears to contradict his recent testimony 
to the undersigned that he had no post-service neck injury.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a disability of the 
cervical spine.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a disability of the cervical spine is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


